Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Stated most simply, it is impossible to determine infringement claims because the structures claimed do not have quantifiable characteristics beyond what was in the designer’s mind. Analyzing the structure, it is not possible to ascertain where a boundary is defined because the ground rule cannot be known.  Even if it were known, it would not be known how the boundary related to because the claim merely says “in accordance with.” This can be any relationship between the boundary defined and the ground rule and the relationship would only exist in the mind of the person who designed it. It is further impossible to tell if a distribution of finFETs are randomly or intentionally distributed. It is again impossible to tell which finFETs pass or fail a ground rule, if the ground rule is unknown. Ground rules are generally well kept trade secrets1.  In their response, Applicants should reply with how an infringing device could be identified.  The remaining claims suffer from the same deficiency. In Claim 2, a critical thickness of the WFM must be known in order to ascertain infringement. In Claim 3, it is impossible to know if the one or more first and second FETs formed a random logic series or an intentional logic series. In Claims 4 and 5, infringement cannot be ascertained because a “regular” FET is not defined. Regarding Claim 7, one would have to know the multiple bit security code encoded by the manufacturer to ascertain infringement.  Claims 9-14 also suffer the same deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Semiconductors and the World Trade Organization, Nov. 2020, Pg. 4